DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 17-36 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 17-19, 24-27, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Burke, JR et al. [hereafter Burke], US Pub 2014/0091135 in view of Miida et al. [hereafter Miida], US Pub 2002/0049839.
            As to claims 17, 19 [independent], Burke teaches a delivery system [fig. 1, element 100; 0029] including an image forming apparatus [fig. 1, element 102; 0029] that forms an image on a sheet using a consumable [fig. 1, element 102; 0029-0030  Burke teaches that the printer forms the images using the ink/toner on physical sheet], a mobile terminal [fig. 1, element 104; 0032], and a server [fig. 1, element 108; 0032] and for providing a delivery service for delivering the consumable [0087-0088  Burke teaches that the subsystems of the server 108 has executed the request for supplying or delivering the supply item, and in this case it can be toner/ink supply to the printer 102], 
             wherein the image forming apparatus comprises [fig. 1, element 102; 0029]: 
             a first display [fig. 3, element 302; 0047] that displays information [fig. 3, element 302 & figs. 6, 7-9; 0047, 0056  Burke teaches display device 302 displayed information on it for the user]; and 
             one or more first controllers configured to [fig. 3, element 306; 0047]: 
             cause the first display to display a two-dimensional bar code (see at least figs. 7-9) based on information of a Uniform Resource Locator (URL) of a web site for performing a contract of the delivery service [fig. 6, steps 615-619 & figs. 7-9; 0075-0083  Burke teaches that the two dimensional barcode is displayed on the display device 302 for the user containing information such as URL (indicating destination 108 information, see fig. 1, element 108) and supply items request/order/status (see at least paras., 0079-0083)]; and 
             notify the server of information based on a remaining amount of the consumable that is being used in the image forming apparatus [fig. 6b & figs. 7-9; 0007-0008, 0051, 0083-0088  Burke teaches that the printer 102 notified the server 108 via mobile device 104 about the remaining level of toners currently being used in the printer (see at least paras., 0007-0008, 0051), because the toner information is also displayed (see fig. 8 & paras., 0087-0088), and then later it (toner/ink) has been ordered either automatically or the user has obviously to order using the web page (see fig. 8 & para., 0088)], 
             wherein the mobile terminal comprises [fig. 1, element 104; 0032]: 
fig. 2, element 218; 0040, 0042]; 
              a second display [fig. 2, element 228; 0042] that displays information [0042-0043  Burke teaches that the display device 228 displays information for the user as suggested at least in the paras., 0042-0043]; and
              one or more second controllers configured to [fig. 2, element 210; 0042]: 
              obtain the URL based on the two-dimensional bar code captured by the camera [fig. 6b, step 626; 0084-0085  Burke teaches that the mobile device 104 scanned the barcode displayed on the display device 302 of the printer 102 using the camera 218 to obtain the URL information from the scanned barcode], access the web site based on the obtained URL [fig. 6b, step 628; 0086-0087  Burke teaches that the mobile device 104 has accessed the server 108 using the URL] and cause the second display to display a web page for inputting contract information of the delivery service [fig. 6b, step 638; 0087-0088  Burke teaches that the mobile device 104 has displayed the message in which the user must select the supply item, and for this user has to use a generated web page to input a request for the toner/ink delivery (see 0087-0088), because the toner information is also displayed (see fig. 8 & paras., 0087-0088), and then later it (toner/ink) has been ordered either automatically or the user has obviously order using the web page (see fig. 8 & para., 0088). Please, see excerpt from the cited para., 0088 “Additionally or alternatively, the SPS can request that the user select a supply item of a plurality of supply items for which an order should be placed. Thereafter, step 640 is performed where the method 600 ends or other processing is performed. The other ”], and 
              Burke doesn’t teach wherein the server comprises:
              one or more third controllers configured to: 
              decide to deliver a new consumable to a user of the image forming apparatus based on at least the contract information obtained via the web site and the notified information.  
             Miida teaches and cause the second display to display a web page for inputting contract information of the delivery service [figs. 27-28, 30; 0308-0312, 0315-0319  Miida teaches that the terminal device 500 (see also para., 0338) has displayed the web page (similar to fig. 28) to inputted/filled out a request as the contract information for the toner/ink delivery (see at least paras., 0315-0319)], and
              wherein the server comprises [fig. 1, element 100; 0136, 0139]:
              one or more third controllers configured to [fig. 2, elements 20/10; 0143, 0147]: 
              decide to deliver a new consumable to a user of the image forming apparatus based on at least the contract information obtained via the web site and the notified information [figs. 27-28, 30; 0171-0172, 0255-0256, 0308-0312, 0315-0319  Miida teaches that the server decided to deliver the toner/ink to the printer 300 based on the notified information (see at least paras., 0171-0172, 0255-0256 suggested that the server is notified about the toner state in the printer) and the contract information (see at least paras., 0315-0319)].


             As to claims 18 [independent], Burke teaches a delivery system [fig. 1, element 100; 0029] including an image forming apparatus [fig. 1, element 102; 0029] that forms an image on a sheet using a consumable [fig. 1, element 102; 0029-0030  Burke teaches that the printer forms the images using the ink/toner on physical sheet], a mobile terminal [fig. 1, element 104; 0032], and a server [fig. 1, element 108; 0032] and for providing a delivery service for delivering the consumable [0087-0088  Burke teaches that the subsystems of the server 108 has executed the request for supplying or delivering the supply item and in this case it can be toner supply to the printer 102], 
             wherein the image forming apparatus comprises [fig. 1, element 102; 0029]:
fig. 1, element 102; 0029] that forms an image on a sheet [fig. 1, element 102; 0029-0030  Burke teaches that the printer forms the images using the ink/toner on physical sheet];
             one or more first controllers configured to [fig. 3, element 306; 0047]: 
             cause the image forming device to form a report including a two-dimensional bar code (see at least figs. 7-9) based on information of a Uniform Resource Locator (URL) of a web site for performing a contract of the delivery service [fig. 6, steps 615-619 & figs. 7-9; 0075-0083  Burke teaches that the two dimensional barcode is displayed on the display device 302 or can be printed on the physical sheet (see para., 0083) for the user containing information as a report such as URL (indicating destination 108 information, see fig. 1, element 108) along with different other information including supply items request/order/status information (see at least paras., 0079-0083, particularly para., 0082)]; and 
             notify the server that a remaining amount of the consumable that is being used in the image forming apparatus becomes a predetermined state [fig. 6b & figs. 7-9; 0007-0008, 0051, 0083-0088  Burke teaches that the printer 102 notified the server 108 via mobile device 104 about the remaining level of toners (i.e. becoming predetermined state, toners level are below thresholds, see fig. 8 & at least paras., 0007-0008, 0051) currently being used in the printer (see fig. 8 & paras., 0087-0088), because the toner information is also displayed (see fig. 8 & paras., 0087-0088), and then later it (toner/ink) has been ordered either automatically or the user has obviously order using the web page (see fig. 8 & para., 0088)],
             wherein the mobile terminal comprises [fig. 1, element 104; 0032]: 
fig. 2, element 218; 0040, 0042]; 
              a display [fig. 2, element 228; 0042] that displays information [0042-0043  Burke teaches that the display device 228 displays information for the user as suggested at least in the paras., 0042-0043]; and
              one or more second controllers configured to [fig. 2, element 210; 0042]: 
              obtain the URL based on the two-dimensional bar code captured by the camera [fig. 6b, step 626; 0084-0085  Burke teaches that the mobile device 104 scanned the barcode displayed on the display device 302 of the printer 102 using the camera 218 to obtain the URL information from the scanned barcode], access the web site based on the obtained URL [fig. 6b, step 628; 0008, 0086-0087  Burke teaches that the mobile device 104 has accessed the server 108 using the URL] and cause the display to display a web page for inputting contract information of the delivery service [fig. 6b, step 638; 0008, 0087-0088 Burke teaches that the mobile device 104 has displayed the message in which the user must select the supply item, and for this user has to use a generated web page to input a request for the toner/ink delivery (see 0087-0088)], and 
               Burke doesn’t teach wherein the server comprises:
              one or more third controllers configured to: 
              decide to deliver a new consumable to a user of the image forming apparatus based on at least the contract information obtained via the web site and the notified information.  
             Miida teaches and cause the second display to display a web page for inputting contract information of the delivery service [figs. 27-28, 30; 0308-0312, 0315-0319  Miida teaches that the terminal device 500 (see also para., 0338) has displayed the web page (similar to fig. 28) to inputted/filled out a request as the contract information for the toner/ink delivery (see at least paras., 0315-0319)], and
              wherein the server comprises [fig. 1, element 100; 0136, 0139]:
              one or more third controllers configured to [fig. 2, elements 20/10; 0143, 0147]: 
              decide to deliver a new consumable to a user of the image forming apparatus based on at least the contract information obtained via the web site and the notified information [figs. 27-28, 30; 0171-0172, 0255-0256, 0308-0312, 0315-0319  Miida teaches that the server decided to deliver the toner/ink to the printer 300 based on the notified information (see at least paras., 0171-0172, 0255-0256 suggested that the server is notified notify the server about the toner state in the printer) and the contract information (see at least paras., 0315-0319)].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miida teaching to decide to supply the toner/ink to the user according to the contract and notified information to modify Burke’s teaching to suggest and recommend the user of printer device based on result of the analysis, and the product status information, and the provide useful information to user with ease through an e-mail or through a Web page correspondence. The suggestion/motivation for doing so would have been benefitted to the user to easily provide user with adequate expendables and securely informs user about an adequate time for replacing a currently-used expendable with a new expendable based on the collected status information.

              As to claims 19 [independent], Burke teaches an image forming apparatus [fig. 1, element 102; 0029] that forms an image on a sheet using a consumable [fig. 1, element 102; 0029-0030  Burke teaches that the printer forms the images using the ink/toner on physical sheet], and being operable to receive a delivery service for delivering the consumable [0087-0088  Burke teaches that the subsystems of the server 108 has executed the request for supplying or delivering the supply item and in this case it can be toner supply to the printer 102], the image forming apparatus comprising [fig. 1, element 102; 0029]: 
              a display [fig. 3, element 302; 0047] that displays information [fig. 3, element 302 & figs. 6, 7-9; 0047, 0056  Burke teaches display device 302 displayed information on it for the user]; and 
              one or more controllers configured to [fig. 3, element 306; 0047]:
             notify a server of information based on a remaining amount of the consumable that is being used in the image forming apparatus [fig. 6b & figs. 7-9; 0007-0008, 0051, 0083-0088  Burke teaches that the printer 102 notified the server 108 via mobile device 104 about the remaining level of toners (i.e. the toners level are below thresholds, see fig. 8 & at least paras., 0007-0008, 0051) currently being used in the printer (see fig. 8 & paras., 0087-0088), because the toner information is also displayed (see fig. 8 & paras., 0087-0088), and then later it (toner/ink) has been ordered either automatically or the user has obviously order using the web page (see fig. 8 & para., 0088)]; and 
fig. 6b, steps 626, 638; 0084-0085, 0087-0088  Burke teaches that the mobile device 104 scanned the barcode displayed on the display device 302 of the printer 102 using the camera 218 to obtain the URL information from the scanned barcode. Burke further teaches that the mobile device 104 has displayed the message in which the user must select the supply item, and for this user has to use a generated web page to input a request for the toner/ink delivery (see 0087-0088)], 
              wherein contract information is input in the web site [fig. 6b, step 638; 0087-0088  Burke teaches that the display device ahs displayed the message in which the user must select the supply item, and for this user has to use a generated web page to input a request for the toner/ink delivery (see 0087-0088)], and 
             Burke doesn’t teach wherein a delivery of a new consumable to a user of the image forming apparatus is decided based on at least the contract information obtained via the web site and the notified information.
             Miida teaches wherein a delivery of a new consumable to a user of the image forming apparatus is decided based on at least the contract information obtained via the web site and the notified information [figs. 27-28, 30; 0171-0172, 0255-0256, 0308-0312, 0315-0319  Miida teaches that the server decided to deliver the toner/ink to the printer 300 based on the notified information (see at least paras., 0171-0172, 0255-0256 suggested that the server is notified about the toner state in the printer) and the contract information (see at least paras., 0315-0319)].


             As to claim 24 [dependent from claim 19], Miida teaches wherein at least one of a serial number, a checksum and an address of the user is input in the web site [0180, 0280  Miida teaches that the user has inputted his address information in the web page].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miida teaching to order tones by filling out request in the web page for supplying the toner/ink to the user to modify Burke’s teaching to suggest and recommend the user of printer device based on result of the analysis, and the product status information, and the provide useful information to user with ease through an e-mail or through a Web page correspondence. The suggestion/motivation for doing so would have been benefitted to the user to acquire toner by order it timely, so printing would continue without any delay. 

             As to claim 25 [dependent from claim 19], Burke teaches wherein the one or more controllers further generates the two-dimensional bar code using the information of the URL and parameter information[fig. 6, steps 615-619 & figs. 7-9; 0075-0083  Burke teaches that the two dimensional barcode is displayed on the display device 302 for the user containing information such as URL (indicating destination 108 information, see fig. 1, element 108) and supply items request/order/status (see at least paras., 0079-0083)].            
 
              As to claim 26 [dependent from claim 25], Burke teaches wherein the parameter information includes at least one of country information, identification information of the image forming apparatus [fig. 4a, step 422 & fig. 6a, step 615; 0060-0061, 0075-0076  Burke teaches IP address, serial number etc., of the printer 102], an amount of remaining of the consumable that is being used and identification information of the consumable that is being used. 
 
            As to claims 27 [independent], Burke teaches an image forming apparatus [fig. 1, element 102; 0029] that forms an image on a sheet using a consumable [fig. 1, element 102; 0029-0030  Burke teaches that the printer forms the images using the ink/toner on physical sheet], and being operable to receive a delivery service for delivering the consumable [0087-0088  Burke teaches that the subsystems of the server 108 has executed the request for supplying or delivering the supply item and in this case it can be toner supply to the printer 102], the image forming apparatus comprising [fig. 1, element 102; 0029]:
               an image forming device [fig. 1, element 102; 0029] that forms an image on a sheet [fig. 1, element 102; 0029-0030  Burke teaches that the printer forms the images using the ink/toner on physical sheet];
               one or more controllers configured to [fig. 3, element 306; 0047]:
               notify a server of information based on a remaining amount of the consumable that is being used in the image forming apparatus [fig. 6b & figs. 7-9; 0007-0008, 0051, 0083-0088  Burke teaches that the printer 102 notified the server 108 via mobile device 104 about the remaining level of toners (i.e. becoming predetermined state, toners level are below thresholds, see fig. 8 & at least paras., 0007-0008, 0051) currently being used in the printer (see fig. 8 & paras., 0087-0088), because the toner information is also displayed (see fig. 8 & paras., 0087-0088), and then later it (toner/ink) has been ordered either automatically or the user has obviously order using the web page (see fig. 8 & para., 0088)]; and 
               cause the image forming device to form a report including a two-dimensional bar code (see at least figs. 7-9) based on information of a Uniform Resource Locator (URL) of a web site for performing a contract of the delivery service [fig. 6, steps 615-619 & figs. 7-9; 0075-0083  Burke teaches that the two dimensional barcode is displayed on the display device 302 or can be printed on the physical sheet (see para., 0083) for the user containing information as a report such as URL (indicating destination 108 information, see fig. 1, element 108) along with different other information including supply items request/order/status information (see at least paras., 0079-0083, particularly para., 0082)], 
              wherein contract information is input in the web site [fig. 6b, step 638; 0087-0088  Burke teaches that the display device ahs displayed the message in which the user must select the supply item, and for this user has to use a generated web page to input a request for the toner/ink delivery (see 0087-0088)], and 
              Burke doesn’t teach wherein a delivery of a new consumable to a user of the image forming apparatus is decided based on at least the contract information obtained via the web site and the notified information. 
              Miida teaches wherein a delivery of a new consumable to a user of the image forming apparatus is decided based on at least the contract information obtained via the web site and the notified information [figs. 27-28, 30; 0171-0172, 0255-0256, 0308-0312, 0315-0319  Miida teaches that the server decided to deliver the toner/ink to the printer 300 based on the notified information (see at least paras., 0171-0172, 0255-0256 suggested that the server is notified about the toner state in the printer) and the contract information (see at least paras., 0315-0319)]. 

           As to claim 33 [dependent from claim 27], However, the dependent claim 33 essentially claimed same subject matter as claimed in the dependent claim 24 for/and/with other claim limitations, and are therefore the dependent claim 33 would be rejected based on same rationale as applied to the independent claim 24. 
 
As to claim 34 [dependent from claim 27], However, the dependent claim 34 essentially claimed same subject matter as claimed in the dependent claim 25 for/and/with other claim limitations, and are therefore the dependent claim 34 would be rejected based on same rationale as applied to the independent claim 25.

            As to claim 35 [dependent from claim 34], However, the dependent claim 35 essentially claimed same subject matter as claimed in the dependent claim 26 for/and/with other claim limitations, and are therefore the dependent claim 35 would be rejected based on same rationale as applied to the independent claim 26.

            As to claim 36 [dependent from claim 27], Miida teaches wherein the consumable includes toner provided with a process cartridge [0337].  
 
5.        Claims 20-23, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Burke, JR et al. [hereafter Burke], US Pub 2014/0091135 in view of Miida et al. [hereafter Miida], US Pub 2002/0049839 and Chiyo et al. [hereafter Chiyo], US Pub 2018/0165751.
              As to claim 20 [dependent from claim 19], Burke and Miida don’t teach wherein the one or more controllers are further configured to: 
             cause the display to display a screen for prompting a user to perform the contract of the delivery service based on that the remaining amount of the consumable that is used in the image forming apparatus becomes a predetermined state in a state in which a condition for making use of the delivery service is not satisfied.
fig. 3, elements 21, 11; 0074-0075, 0078]: 
             cause the display (fig. 3, elements 20/27; 0078) to display a screen for prompting a user to perform the contract of the delivery service based on that the remaining amount of the consumable that is used in the image forming apparatus becomes a predetermined state in a state in which a condition for making use of the delivery service is not satisfied [figs. 1a-c & fig. 14; 0044-0045, 0053, 0215-0218  Chiyo teaches that the display 27 has displayed the screen (see at least fig. 1c) with contract information to prompt user to make a contract for automatic delivery of toner in case of the toner is about to replace, and also when condition has satisfied that the user has no preregistered contract with the supplier of the toner to supply the toner when the toner is running out].
               Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chiyo teaching to prompt/recommend user to make contract for supplying the toner/ink to modify Burke and Miida’s teaching to display the recommendation information and to acquire contract information relating to a contract for a service provided to the printing device, and generates the information for the consumable item automatic delivery service according to the contract information. The suggestion/motivation for doing so would have been benefitted to the user to easily distribute the ink/toner according to the contract information, so that the possibility of erroneous recognition by the viewer is reduced, also the cost of customer service is reduced since inquiries from customers to the manufacturer of the printing device are reduced.

             As to claim 21 [dependent from claim 20], Burke teaches wherein the screen includes information indicating that the remaining amount of the consumable is less than a predetermined amount [fig. 8; 0054, 0072  Burke teaches remaining toner/ink levels are less than the threshold values]. 
 
            As to claim 22 [dependent from claim 20], Burke teaches wherein the screen includes a selectable object for causing the display to display the two-dimensional bar code [fig. 6a, steps 618-619 & fig. 8; 0082-0083  Burke teaches that the two dimensional barcode is displayed for the user to be scanned].  

            As to claim 23 [dependent from claim 20], Miida teaches wherein the condition for making use of the delivery service includes at least one of that the contract information has been input in the web site and that the image forming apparatus holds contract information of a user that makes use of the delivery service [figs. 27-28, 30; 0308-0312, 0315-0319  Miida teaches that the terminal device 500 (see also para., 0338) has displayed the web page (similar to fig. 28) to inputted/filled out a request as the contract information for the toner/ink delivery (see at least paras., 0315-0319), because currently being used toner in the printer is about to finish, so it requires new toner for the printer].
            Chiyo also teaches wherein the condition for making use of the delivery service includes at least one of that the contract information has been input in the web site (see figs. 1c, 13) [figs. 1a-c & figs. 13-14; 0044-0045, 0053, 0215-0218  Chiyo teaches that the display 27 has displayed the screen (see at least fig. 1c) with contract information to prompt user to make a contract for automatic delivery of toner in case of the toner is about to replace, and also when condition has satisfied that the user has no preregistered contract with the supplier of the toner to supply the toner when the toner is running out] and that the image forming apparatus holds contract information of a user that makes use of the delivery service [fig. 8; 0037, 0042-0043, 0053, 0168-0169  Chiyo teaches that the user has already been made the contract and hold contract information to deliver toner/ink for the printer].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chiyo teaching to prompt/recommend user to make contract for supplying the toner/ink to modify Burke and Miida’s teaching to display the recommendation information and to acquire contract information relating to a contract for a service provided to the printing device, and generates the information for the consumable item automatic delivery service according to the contract information. The suggestion/motivation for doing so would have been benefitted to the user to easily distribute the ink/toner according to the contract information, so that the possibility of erroneous recognition by the viewer is reduced, also the cost of customer service is reduced since inquiries from customers to the manufacturer of the printing device are reduced.


            As to claim 28 [dependent from claim 27], However, the dependent claim 28 essentially claimed same subject matter as claimed in the dependent claim 20 

           As to claim 29 [dependent from claim 28], However, the dependent claim 29 essentially claimed same subject matter as claimed in the dependent claim 21 for/and/with other claim limitations, and are therefore the dependent claim 29 would be rejected based on same rationale as applied to the independent claim 21.

            As to claim 30 [dependent from claim 28], However, the dependent claim 30 essentially claimed same subject matter as claimed in the dependent claim 22 for/and/with other claim limitations, and are therefore the dependent claim 30 would be rejected based on same rationale as applied to the independent claim 22.

             As to claim 31 [dependent from claim 28], However, the dependent claim 31 essentially claimed same subject matter as claimed in the dependent claim 23 for/and/with other claim limitations, and are therefore the dependent claim 31 would be rejected based on same rationale as applied to the independent claim 23.

             As to claim 32 [dependent from claim 28], Chiyo teaches wherein the condition for making use of the delivery service includes at least that the image forming apparatus holds contract information of a user that makes use of the delivery service [fig. 8; 0037, 0042-0043, 0053, 0168-0169  Chiyo teaches that the user has already been made the contract and hold the contract information to deliver toner/ink for the printer].  

 Response to Arguments
6.           Applicant’s arguments with respect to claims 17-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.          
               
Conclusion
7.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674